BlANd, Judge,
dissenting in part:
I must respectfully dissent from the majority’s holding in reversing the decision of the Board of Appeals as to claims 6, 7, 46 and 47. I think the board’s rejection on the ground that the selection of the particle sizes was a matter of judgment and not one of invention was correct. I think the allowed claims define nothing inventive. It is a matter of common knowledge that the size of abrasive particles to be used usually depends on the character of thing to be abraded.
The decision of the majority holds the rejection on the ground of multiplicity to be erroneous without, in my judgment, assigning sufficient reasons for such a conclusion. The opinion states that the invention is simple and the holdings of the tribunals below emphasize the fact that the subject matter of the application relates to a simple matter, and yet appellant submitted a vast array of claims in an attempt to define his alleged invention. There are 31 claims here on appeal. A complete record of the action of the Patent Office with *974reference to the character of any other claims which might have been submitted, rejected and abandoned is not shown. The record does show various amendments made to the claims here on appeal, the last of which is numbered 47. It seems to me that it is fair say that during the prosecution of the case there were at least 47 claims submitted and various amendments made. If the examiner was to give any consideration to such a verbose application, it would bo necessary to search through the maze of “confusing” language of the claims to find some expression of a lurking invention and to assign in each instance appropriate grounds for his rejection. The majority holds as follows:
It is true, as stated by the examiner, that appellant’s alleged invention is simple, and that certain of the claims are somewhat confusing. We are of opinion, however, that such confusion as exists in the case results not from the number of claims presented, but rather from the indeiiniteness of many of them. .
It seems obvious that no one can write approximately 47 claims in an attempt to define an alleged invention, which concededly relates to a “simple” matter, without resulting confusion. If there is any merit anywhere in a rejection on the ground of multiplicity, which is another way of saying that the applicant has not complied with the statute in clearly stating his invention, it would seem to apply in the instant case, and if we do not apply it here, I do not know where it will be applied. An examination of the claims discloses that many of them are mere repetitions of others with no material difference except in language. Some of them, it seems to me, go far beyond any disclosure made.
JacksoN, Judge, concurs in the foregoing dissenting opinion.